Citation Nr: 1140427	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-38 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depression and posttraumatic disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1968 to July 1970 and from February 1974 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) on St. Petersburg, Florida, that, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, hepatitis C, depression, and lumbar disc herniation.  In March 2007, the Veteran submitted a timely notice of disagreement as to these matters, and a statement of the case was issued in October 2007.  However, the Veteran perfected an appeal only as to the matters of entitlement to service connection for bilateral hearing loss and tinnitus, hepatitis C, depression.   

In September 2007, the Veteran advised the RO that his depression was now diagnosed as PTSD.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symtoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symtoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87   2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symtoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, and to afford the Veteran the greatest due process, the Board has recharacterized his psychiatric disorder claim as indicated on the title page. 

Also, in a September 2011 written statement, the Veteran's service representative said that the Veteran "should be examined for any Agent Orange related conditions...[and that] [h] his glucose has been high".  It appears that, by these statements, the Veteran may seek to raise a claim for service connection for a disability related to exposure to Agent Orange.  If so, either he or his representative should contact the RO and set forth the specific nature of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010. However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim because he attributes his acquired psychiatric disorder, in part, to exposure to rocket and mortar fire while serving in the Republic of Vietnam.  Records indicate that he served in Vietnam from January to December 1969.  

In August 2007, the Veteran told a VA clinic psychiatrist that he took mortar shells immediately upon arriving in Da Nang and saw a soldier severely injured by a mortar shell that severed his legs.  The Veteran had repeated dreams of the incident in which he was the victim and crawled toward the amputated legs.  In February 2008, the Veteran said that, in December or January 1968-69, he was under mortar fire while exiting a plane in Da Nang.  Several people in front of him were hit including one man who lost his legs and to whom the Veteran gave first aid.  In a September 2011 statement, the Veteran's service representative argued that military and historical records document that the Da Nang Air Base where the Veteran was assigned attracted much enemy attention and exposed the Veteran to mortar and sniper fire.  He argued that the Veteran's exposure to a stressful event should be conceded.  

In March 2008, the United States Marine Corps, Marine Corps Education Command, responded to the RO's inquiry regarding a mortar attack on the Veteran's unit in Da Nang in January 1969 but could not provide information about such an incident.  It provided information regarding reports of events from January to March 1969.  In a June 2008 response to the RO's inquiry, the National Archives reported that it had no information regarding an enemy mortar attack on the Veteran's unit in January 1969.  In a July 2008 Memorandum, the RO concluded that the Veteran's alleged stressful events could not be verified, noting that flight reports for December 1968 and January 1969 for Da Nang Air Base did not mention a mortar attack.  

However, the Veteran has repeatedly indicated that the attack in question occurred on his arrival at the Da Nang airport, as he exited an airplane.  Records indicate that he served in Vietnam from January 1, 1969 and likely arrived in Vietnam in late December 1968.  Contrary to the RO's July 2008 Memorandum, the records received from the United States Marine Corps do not discuss events in Da Nang during December 1968.  Thus, the Board is of the opinion that further effort should be made to determine if such a mortar and rocket fire attack occurred at the Da Nang Air Base at the end of December 1968. 

VA medical records indicate that, in August 2007, the Veteran was diagnosed with depression due to "GMC"(general medical condition?) (Hepatitis C treatment) and a need to rule out PTSD.  However, in October 2007, a psychiatrist diagnosed him with combat-related PTSD and depression.  The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran further contends that he has bilateral hearing loss and tinnitus that he attributes to his exposure to acoustic trauma in service.  In March 2007, he reported that he was exposed to jet engine noise while on the flight line as his office was located next to it and, in November 2007, said that his job specialty in service was operating heavy equipment, not combat engineer.  The Veteran said that tinnitus was still a constant problem due to his work on the flight line without hearing protection.  

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

According to an August 2007 VA audiology consultation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
50
LEFT
15
15
15
10
25

The Veteran's speech recognition score on the Maryland CNC Word List was 88 percent in the right ear and 92 percent in the left ear.  The diagnoses were binaural sensorineural hearing loss and subjective tinnitus.  Thus, there is evidence of hearing loss consistent with VA regulations.  However, the audiologist was not asked to render an opinion as to the etiology of the Veteran's hearing disorders.  

The Board notes that the Veteran is capable and competent to describe and identify a sense of hearing loss and tinnitus.  In light of his lay statements of experiencing acoustic trauma and the clinical diagnoses of these disorders, the Board believes that the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus found to be present.  See McLendon v. Nicholson, 20 Vet. App. at 79; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The Veteran also asserts that he has hepatitis C due to service.  In his July 2005 original claim, and in an April 2006 written statement, he said that he "often answered the call for blood donations" and was "regularly exposed to blood and needles".  He indicated that he helped unload wounded from helicopters on the flight line to ambulances (see April 2006 and April and November 2007 written statements).  In April 2006, he also reported that he had high sexual activity and was repeatedly treated for venereal disease and "NSU" (non-specific urethritis).  In a September 2011 written statement, the Veteran's representative pointed to service medical records showing repeated treatment for gonorrhea that resisted penicillin.  He further noted that on March 5, 1970, the Veteran was seen for complaints for dizziness, chills, and painful joints that are similar signs and symtoms of those under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2011), that evaluates hepatitis C disability and "often looks similar to the flu or viral syndrome".  

VA medical records show that, in March 2004, the Veteran was diagnosed with hepatitis C.  When seen in the VA outpatient hepatology clinic in April 2004, he denied blood transfusion, intravenous drug abuse, and tattoos.  Here, too, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of any hepatitis C found to be present.  See McLendon v. Nicholson, 20 Vet. App. at 79

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in West Palm Beach, Florida, and the Fort Pierce VA Community Based Outpatient Clinic (CBOC), dated since June 2008, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Archives in College Park, Maryland, the United States Marine Corps, and any other appropriate federal agency, and request all records regarding any mortar and rocket attacks at the Da Nang Air Base in December 1968, to include command chronologies of the Veteran's unit, Marine Aerial Refueler Transport Squadron 152 (VMGR 152) for December 1968.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in West Palm Beach and the VA CBOC at Fort Pierce, for the period from June 2008 to the present, and by any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file. 

3. After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination.  With regard to the Veteran's claimed stressful events, the examiner should note that the Veteran reported exposure to rocket and mortar fire in Vietnam.  The claims folders and a copy of this remand must be provided to the examiner prior to the examination.

a. The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

4. After the above development is completed, schedule the appellant for a VA audiology examination to determine the etiology of any bilateral hearing loss and tinnitus found to be present.  A complete history of inservice and post-service noise exposure should be obtained from the Veteran.  The claims folders and a copy of this remand must be made available to the examiner(s) in conjunction with the examination(s).  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

a. The examiner should indicate whether there is a 50 percent probability or greater that any bilateral hearing loss or tinnitus, is related to service.  The examiner(s) should specifically address the audiology examinations in service, the discharge physical examination report, the Veteran's April and November 2007 written statements and the August 2007 VA audiology consultation report.  The rationale for all opinions must be provided. 

5. Schedule the appellant for an appropriate VA examination to determine the etiology of any hepatitis C found to be present.  A complete history risk factors should be obtained from the Veteran.  The claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.

a. The examiner should indicate whether there is a 50 percent probability or greater that any hepatitis C, is related to service.  The examiner(s) should specifically address the discharge physical examination report, the Veteran's April 2006 and April and November 2007 written statements and the April 2004 VA hepatology clinic record.  The rationale for all opinions must be provided. 

6. Finally, adjudicate the Veteran's claims on appeal for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depression and PTSD, bilateral hearing loss and tinnitus, and hepatitis C.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


